IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JEAN COULTER,                    : No. 414 WAL 2014
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
          v.                     :
                                 :
                                 :
CHRISTINE GALE, FRANK GALE BAILS :
MURCKO & POCRASS, ELAN WELTER :
LEWIS AND THOMAS DOERR,          :
                                 :
                Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.